NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10005

                Plaintiff-Appellee,             D.C. No. 1:09-cr-00265-DAD-1

 v.
                                                MEMORANDUM*
JUSTIN PAUL GLADDING,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Justin Paul Gladding appeals from the district court’s judgment and

challenges the 4-month custodial sentence and 96-month term of supervised

release imposed following the court’s revocation of supervision. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Gladding’s counsel has filed a brief



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Gladding the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                   21-10005